Title: To James Madison from James Bowdoin, 9 March 1806
From: Bowdoin, James
To: Madison, James


                    
                        Sir,
                        Paris March 9th. 1806.
                    
                    I wrote to you on the 7th. & 27th. of dec. & on the 17th. Ultimo, & still continue without your favours: I am now more particularly to acquaint you, that my worthy & highly esteemed friend, George Erving Esq. of London, father of George W. Erving Esqr. chargé d’affaires of the U.S. near the Court of his catholic majesty, died on the 18th. of Jan. last, and that Mr. Erving recd. the melancholy intelligence of the event on the 21st. of feb. by wch. circumstance, the necessity of the case has required him to quit Madrid to return to England: he left Madrid for Lisbon on the 25th. of feb: he wrote to you the day before & acquainted you with the necessity he was under of returning to Engld. for a short time: he has left Mr. Moses Young in charge of the affairs of the U.S. & presented him to Mr. Cevallos the minister for foreign affairs, & engaged him to acquaint me with occurrences of any consequence, wch. might take place.
                    As the adjustment of our differences with Spain had been committed to the interposition of this government, Mr. Tallerand as I am told by Genl. Armstrong, is waiting for dispatches from the french minister to the U. States for information respecting them: but I suppose, that he is rather expecting the Result of the inofficial propositions sent by Genl. Armstrong to the President: It is these inofficial propositions, bottomed, in my opinion, upon no correct principles, refering to the interest or policy of the U. S., wch. have completely tied my hands, & placed me in a disagreable situation, between duty & étiquétte, the one prompting me to measures, wch. my Judgement approved, whilst I am restrained by the other, for the sake of keeping up a friendly correspondence with Genl. Armstrong. I was presented to the Emperor on the 23 Ultimo & was graciously recd., but I have not as yet seen Mr. Tallerand, or been introduced to him, althô it

is more than six weeks since Genl. Armstrong & I sent him our Cards. I acquaint you with this fact, as I shall with every other of any importance refering to my mission: I have been anxiously desireous of receiving your instructions, but I conclude from your Letter to Mr. Erving of novr. 1st., & from the critical situation of our affairs with Engld., that the President has thô’t it best to hang up our disputes with Spain by suspending the negociations, untill our affairs with England should be better explained.
                    Please to present my most respectful Regards to the President, to whom I had the honour to write on the 1st. inst.; please also to present my respectful complimts. to Genl. Dearborne & believe me with great esteem, & attachment very respectfully, Sir, yr faithful & obed Servt.
                    
                        James Bowdoin.
                    
                